Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC 102

Claims 1-2, 10-11, 18-19, and 27 are rejected under 35 USC 102(a)(1) as being anticipated by Tessier et al. “Modelling the Range and Position Error after EGNOS Orbit and Clock Corrections” (of record in Applicant’s IDS). 

     As to claim 1, Tessier teaches a method for determining a location of a mobile station using orbital assistance data (pg.2 lines 1-2, location determined using SBAS corrections), the method comprising: receiving satellite positioning signals from a plurality of global navigation satellite system satellites (pg.4 and pg.2 lines 33-35, applying SBAS or NGA precise correction implying receiving GNSS signals); receiving, from a server, the orbital assistance data, including orbital information for one or more GNSS satellites referenced to a respective antenna phase center for a first frequency of the satellite positioning signals (pg.2 lines 33-35 and pg.4 lines 17-18, and pg.9 lines 4-11, the SBAS corrections or the NGA precise orbits are examples of orbit corrections referenced at antenna phase center); and determining the location of the mobile station based on the orbital assistance data and the satellite positioning signals (pg.2 lines 1-2, location determined using SBAS corrections).     As to claim 2, Tessier teaches the method of claim 1, wherein the orbital assistance data is in an earth-centered earth-fixed (ECEF) frame of reference (pg.2 lines 37-38).

     As to claim 10, Tessier teaches a mobile station configured to determine location based on GNSS positioning signals comprising (pg.2 lines 1-2, location determined using SBAS corrections): a memory (pg.5 figs.3-4 teach architecture), wireless transceiver configured to communicate through wireless networks (pg.5 fig.3 and fig.4 teach architecture), receiver (pg.5 figs.3-4 teach architecture), processors (pg.5 lines 3-15, see fig.3-4) operably coupled to transceiver and memory configured to: receiving satellite positioning signals from a plurality of global navigation satellite system satellites (pg.4 and pg.2 lines 33-35, applying SBAS or NGA precise correction implying receiving GNSS signals); receiving, from a server, the orbital assistance data, including orbital information for one or more GNSS satellites referenced to a respective antenna phase center for a first frequency of the satellite positioning signals (pg.2 lines 33-35 and pg.4 lines 17-18, and pg.9 lines 4-11, the SBAS corrections or the NGA precise orbits are examples of orbit corrections referenced at antenna phase center); and determining the location of the mobile station based on the orbital assistance data and the satellite positioning signals (pg.2 lines 1-2, location determined using SBAS corrections).     As to claim 11, Tessier teaches claim 10, wherein the orbital assistance data is in an earth-centered earth-fixed (ECEF) frame of reference (pg.2 lines 37-38).

     As to claim 18, Tessier teaches a mobile station configured to determining a location of a mobile station using orbital assistance data (pg.2 lines 1-2, location determined using SBAS corrections), comprising: means for receiving satellite positioning signals from a plurality of global navigation satellite system satellites (pg.4 and pg.2 lines 33-35, applying SBAS or NGA precise correction implying receiving GNSS signals); means for receiving, from a server, the orbital assistance data, including orbital information for one or more GNSS satellites referenced to a respective antenna phase center for a first frequency of the satellite positioning signals (pg.2 lines 33-35 and pg.4 lines 17-18, and pg.9 lines 4-11, the SBAS corrections or the NGA precise orbits are examples of orbit corrections referenced at antenna phase center); and means for determining the location of the mobile station based on the orbital assistance data and the satellite positioning signals (pg.2 lines 1-2, location determined using SBAS corrections).     As to claim 19, Tessier teaches claim 18, wherein the orbital assistance data is in an earth-centered earth-fixed (ECEF) frame of reference (pg.2 lines 37-38).

    As to claim 27, Tessier teaches a non transitory computer readable medium storage comprising instructions that when executed by processors of mobile station cause station to perform operations comprising (pg. 5 and figs.3-4 showing architecture and pg.2 lines 1-2, location determined using SBAS corrections): receiving satellite positioning signals from a plurality of global navigation satellite system satellites (pg.4 and pg.2 lines 33-35, applying SBAS or NGA precise correction implying receiving GNSS signals); receiving, from a server, the orbital assistance data, including orbital information for one or more GNSS satellites referenced to a respective antenna phase center for a first frequency of the satellite positioning signals (pg.2 lines 33-35 and pg.4 lines 17-18, and pg.9 lines 4-11, the SBAS corrections or the NGA precise orbits are examples of orbit corrections referenced at antenna phase center); and determining the location of the mobile station based on the orbital assistance data and the satellite positioning signals (pg.2 lines 1-2, location determined using SBAS corrections).


Claim Objections
Claims 3-9, 12-17, 20-26, 28 are objected to for depending upon rejected base claims but would otherwise be allowable. In particular, in claim 3, 12, 20, and 28, multiple frequencies each with phase center offsets provided to mobile station used to determine position of said station is recited, which is distinguished over prior art. Claims 4-9, 13-17, 21-26 depend upon claims 3, 12, and 20, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646